Citation Nr: 0434315	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  00-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death based on the provisions of 38 U.S.C. § 1151.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.

4.  Entitlement to accrued benefits based on entitlement to 
an effective date prior to July 9, 1993 for the assignment of 
a total rating based on individual unemployability (TDIU).  

5.  Entitlement to accrued benefits based on entitlement to 
service connection for cancer based o the provisions of 
38 U.S.C. § 1151.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  He died in July 1999.  The appellant is the widowed 
spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 2000, the RO authorized payment of nonservice-
connected burial benefits.  The appellant submitted a notice 
of disagreement later that month.  The appellant has not been 
furnished a statement of the case with regard to this issue.  
Therefore, the matter is pending since 38 C.F.R. § 19.26 
requires the issuance of a statement of the case.  This issue 
will be remanded.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In connection with the appeal, the appellant participated in 
a hearing conducted by a member of the Board in July 2001.  
The Board remanded the claim to the RO in November 2001.  

In March 2004, the undersigned Veterans Law Judge conducted a 
hearing at the RO since the previous Veterans Law Judge from 
July 2001 was no longer available.  

The issue of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1151, 
entitlement to burial benefits, entitlement to DIC under 
38 U.S.C. § 1318, and entitlement to service connection for 
cancer under the provisions of 38 U.S.C. § 1151 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran died in July 1999.  The immediate cause of 
death was prostate cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for right ulnar nerve peripheral neuropathy 
rated 60 percent disabling, residual right elbow gunshot 
wound rated 40 percent disabling, cervical spine degenerative 
changes and disc disease rated 40 percent disabling, 
bilateral kidney stones rated 10 percent, and right wrist 
limitation of motion rated 10 percent disabling.  The 
combined rating was 90 percent, and a total rating based on 
individual unemployability was in effect.  

3.  TDIU was granted in September 1997, effective July 9, 
1993.  

4.  The veteran filed a notice of disagreement with the 
effective date assigned for TDIU in November 1997, and a 
statement of the case was issued in April 1998.  The veteran 
did not file a substantive appeal, and the decision became 
final.  

5.  At the time of the veteran's death, there were no pending 
claims of entitlement to an earlier effective date for TDIU.  


CONCLUSION OF LAW

There are no accrued benefits to which appellant is entitled.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of a letter to the appellant 
from the RO dated in December 2001, as well as by the 
discussions in the March 2000 statement of the case (SOC), 
the September 2002, November 2002 and October 2003 
supplemental statements of the case (SSOCs), and the November 
2001 Board remand.  Also, a statement of the case on the 
issue of accrued benefits was issued in November 2002.  By 
means of these documents, the appellant was told of the 
requirements to establish service connection for the cause of 
the veteran's death.  These documents also informed the 
appellant of her and VA's respective duties, and she was 
asked to provide information in her possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the cause of death claim 
in March 2000, prior to the enactment of the VCAA.  However, 
the appellant was not provided VCAA notice until December 
2001.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in December 2001, her 
claims were readjudicated based upon all the evidence of 
record in November 2002.  There is no indication that the 
disposition of her claims would not have been different had 
she received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA and private outpatient records, records related 
to the veteran's employment, and the veteran's death 
certificate.  There is no indication of any relevant records 
that the RO failed to obtain.  The appellant's various 
communications indicate that she has no additional evidence 
to submit.  

Assistance shall also include obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  A medical opinion was secured in June 
2002 subsequent to a Board remand.  A report of this opinion 
is in the claims file.  Therefore, the Board concludes that 
no further assistance to the appellant is required.

Regarding the claim of entitlement to accrued benefits, the 
Board finds that in a case such as this, where the pertinent 
facts are not in dispute and the law is dispositive, there is 
no additional information or evidence that could be obtained 
to substantiate the claim, and the VCAA is not applicable.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  VA's General Counsel has issued an opinion 
stating that VA is not required to provide notice or assist 
in developing evidence where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  
Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the appellant's claim solely because of a lack of 
entitlement under the law.

During the veteran's lifetime, service connection was in 
effect for the following: right ulnar nerve peripheral 
neuropathy, rated 60 percent disabling since May 11, 1981; 
residual right elbow gunshot wound, rated 40 percent 
disabling from December 1, 1969; cervical spine degenerative 
changes and disc disease, rated 40 percent disabling from 
July 9, 1993; bilateral kidney stones under 38 U.S.C. § 1151, 
rated 10 percent disabling from February 28, 1997; and right 
wrist limitation of motion, rated 10 percent disabling as of 
August 14, 1949.  At the time of his death in July 1999, his 
combined rating was 90 percent, and a total rating based on 
individual unemployability was in effect.  The total rating 
became effective as of July 9, 1993.  The veteran died on 
July [redacted] 1999.  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000.  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d).  See also, 38 C.F.R. §§ 20.1103, 20.1104.

In May 1994, the RO denied the veteran's claim of entitlement 
to service connection for dizzy spells and a fractured spine 
and visual problems, secondary to a service-connected 
cervical spine disability.  The veteran appealed the matter 
to the Board.  In a January 1999 decision, the Board denied 
the claim for visual problems and remanded the issue of 
service connection for dizzy spells and a fractured spine.  
The veteran died on July [redacted] 1999, and the Board dismissed 
the appeal in November 2001.  

VA received the appellant's claim for accrued benefits on 
July 23, 1999.  The RO denied entitlement to accrued benefits 
based on service connection for dizzy spells and fractured 
spine in March 2000.  The appellant did not appeal the March 
2000 RO decision, but did assert another claim for accrued 
benefits based on an earlier effective date for the grant of 
a total rating based on individual unemployability.  The 
claim was raised in several statements received in March 2000 
and June 2000, within one year of the veteran's death.  
However, a claim was not pending at the time of the veteran's 
death.

By rating action of September 1997, a total rating based on 
individual unemployability was granted, and an effective date 
of July 9, 1993 was assigned.  In November 1997, the veteran 
filed a timely notice of disagreement with the assigned 
effective date.  A statement of the case was issued in April 
1998.  However, a substantive appeal was not filed.  
Therefore, the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Consequently, there is no basis for the award 
of any accrued benefits.


ORDER

Entitlement to accrued benefits based on entitlement to an 
effective date prior to July 9, 1993 for the assignment of a 
total rating based on individual unemployability, has not 
been established and the appeal is denied.  


REMAND

Here, the appellant alleges that the veteran's prostate 
cancer is related to treatment that he received in the 1950s 
for his service-connected right upper extremity disabilities.  
She initially raised the issues in correspondence dated in 
February 1999 and April 1999, prior to the veteran's death.  
Therefore, a claim of service connection for cancer existed 
prior to the veteran's death in July 1999.  However, the 
matter of entitlement to accrued benefits based on service 
connection for cancer under the provisions of 38 U.S.C. 
§ 1151 has not been addressed by the RO.  Further, the 
current appeal of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.§ 1151 is 
based on the same assertion of radiation treatment resulting 
in cancer.  

The appellant specifically states that the veteran underwent 
radiation and other harsh treatment at the VA facility in St. 
Louis, Missouri.  A request was made in June 1999 to secure 
the records, but there are no indications that a response was 
received.  Therefore, the records should be secured.  

Further, the medical opinion secured in June 2002 regarding 
the 38 U.S.C. § 1151 claim of service connection for the 
cause of the veteran's death only addressed the veteran's 
treatment in the 1990s, and did not address the treatment 
that the veteran received at the VA facility in the 1950s.  
Therefore, if the VA examiner from June 2002 should provide 
an addendum to the report.  If that examiner is not 
available, then an opinion should be obtained from another VA 
physician.  An opinion is essential in this case as a 
question involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
such an opinion is required by the VCAA.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the Board finds that the issue of entitlement to 
service connection for cause of the veteran's death is 
inextricably intertwined with the issue of service connection 
for cause of the veteran's death.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

As noted in the Introduction, the claim for service-connected 
burial benefits has been technically pending since the 
appellant's notice of disagreement in March 2000.  She is 
entitled to a statement of the case on this issue.  

Further, a remand is in order since the appellant argues that 
she is entitled to service-connected burial benefits and DIC 
under 38 U.S.C. § 1318, and the 38 U.S.C.A. § 1151 issues 
have not been resolved.  The Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED to the 
AMC for the following development:

1.  The AMC should secure the veteran's 
records dated in the 1950s in connection 
with treatment received at the John 
Cochran VA facility in St. Louis, 
Missouri.  All attempts to secure this 
evidence must be documented in the claims 
folder.  If, after making reasonable 
efforts to obtain named records the AMC 
is unable to secure same, the AMC must 
notify the appellant and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The appellant must 
then be given an opportunity to respond.  

2.  Once the above action has been 
accomplished, the AMC should forward the 
claims folder to the examiner who 
provided the medical opinion in June 
2002.  The examiner must provide an 
addendum to the report that offers a 
nexus opinion as to the residuals of the 
veteran's radiation treatment in the 
1950s at a VA facility.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner who 
conducted the review of the claim in June 
2002 is not available to offer such a 
nexus opinion, then an opinion must be 
secured from another examiner.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
should acknowledge such review in the 
opinion report.  The opinion report 
should be typed. 

3.  The AMC should issue a statement of 
the case addressing entitlement to 
burial benefits. 

4.  The AMC should adjudicate the claims 
of entitlement to service connection for 
the cause of the veteran's death under 
38 U.S.C. § 1151, entitlement to service 
connection for the cause of the 
veteran's death,  entitlement to DIC 
under 38 U.S.C. § 1318, and entitlement 
to accrued benefits based on service 
connection for cancer under the 
provisions of 38 U.S.C. § 1151.  If the 
determinations remain adverse to the 
appellant, she should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be 
afforded the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



